UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-1403 Name of Registrant: Putnam Global Equity Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: James P. Pappas, Vice President Putnam Global Equity Fund One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 10/31/2008 Date of reporting period: 07/01/2008 - 06/30/2009 Item 1: Proxy Voting Record Registrant : Putnam Global Equity Fund 3i Group PLC Ticker Security ID: Meeting Date Meeting Status CINS G88473148 07/09/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Accounts and Reports Mgmt For For For 2 Approve the Directors remuneration Mgmt For For For report for the year to 31 MAR 2008 3 Allocation of Profits/Dividends Mgmt For For For 4 Re-appoint Mr. W. Mesdag as a Mgmt For Against Against Director of the Company 5 Re-appoint Mr. S.P. Ball as a Mgmt For Against Against Director of the Company 6 Re-appoint Sir Robert Smith as a Mgmt For Against Against Director of the Company 7 Re-appoint Mr. O.H.J. Stocken as a Mgmt For Against Against Director of the Company 8 Appointment of Auditor Mgmt For For For 9 Authorize the Board to fix the Mgmt For For For Auditors' remuneration 10 EU Political Donations Mgmt For For For 11 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 12 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 13 Authority to Repurchase Ordinary Mgmt For For For Shares 14 Authority to Repurchase "B" Shares Mgmt For For For 15 Adopt New Articles of Association Mgmt For Against Against Addax Petroleum Corp. Ticker Security ID: Meeting Date Meeting Status ADXTF CUSIP9 00652V102 06/25/2009 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Appointment of Auditor and Mgmt For For For Authority to Set Fees 2.1 Elect Peter Dey Mgmt For For For 2.2 Elect Jean Claude Gandur Mgmt For For For 2.3 Elect Brian Anderson Mgmt For For For 2.4 Elect James Davie Mgmt For For For 2.5 Elect Stephen Paul de Heinrich Mgmt For For For 2.6 Elect Gerry Macey Mgmt For For For 2.7 Elect Afolabi Oladele Mgmt For For For 2.8 Elect Wesley Twiss Mgmt For For For Adobe Systems Inc. Ticker Security ID: Meeting Date Meeting Status ADBE CUSIP9 00724F101 04/01/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 ELECTION OF CLASS II Mgmt For For For DIRECTOR: ROBERT K. BURGESS 2 ELECTION OF CLASS II Mgmt For For For DIRECTOR: CAROL MILLS 3 ELECTION OF CLASS II Mgmt For For For DIRECTOR: DANIEL ROSENSWEIG 4 ELECTION OF CLASS II Mgmt For For For DIRECTOR: ROBERT SEDGEWICK 5 ELECTION OF CLASS II Mgmt For For For DIRECTOR: JOHN E. WARNOCK 6 Amendment to the 2003 Equity Mgmt For For For Incentive Plan 7 Ratification of Auditor Mgmt For For For Agco Corporation Ticker Security ID: Meeting Date Meeting Status AG CUSIP9 001084102 04/23/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1.1 Elect P. George Benson Mgmt For For For 1.2 Elect Gerald Shaheen Mgmt For For For 1.3 Elect Hendrikus Visser Mgmt For For For 2 Ratification of Auditor Mgmt For For For Air France - KLM Ticker Security ID: Meeting Date Meeting Status CINS F01699135 07/10/2008 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports Mgmt For For For 3 Consolidated Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Related Party Transactions Mgmt For For For 6 Appointment of Auditor Mgmt For For For 7 Appoint Mr. Denis Marange as the Mgmt For For For Deputy Auditor for a 6 years period 8 Authority to Trade in Company Mgmt For Against Against Stock 9 Amend the Article 18 of the Bylaws Mgmt For For For 10 Authority to Carry Out Formalities Mgmt For For For 11 Non-Voting Meeting Note N/A N/A N/A N/A Alliance Data Systems Corporation Ticker Security ID: Meeting Date Meeting Status ADS CUSIP9 018581108 06/15/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1.1 Elect J. Michael Parks Mgmt For For For 1.2 Elect Edward J. Heffernan Mgmt For For For 1.3 Elect Robert Minicucci Mgmt For For For 2 Ratification of Auditor Mgmt For For For Alpha Bank S.A. Ticker Security ID: Meeting Date Meeting Status CINS X1687N119 01/12/2009 Take No Action Meeting Type Country of Trade Special Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Authority to Issue Preferred Shares Mgmt For TNA N/A 2 Board Size Mgmt For TNA N/A 3 Elect a New Member of Board of Mgmt For TNA N/A Directors in application of Law 3723/2008 Alpha Bank S.A. Ticker Security ID: Meeting Date Meeting Status CINS X1687N119 06/23/2009 Take No Action Meeting Type Country of Trade Annual Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Accounts and Reports; Allocation of Mgmt For TNA N/A Profits/Dividends 2 Ratification of Board and Auditor's Mgmt For TNA N/A Acts 3 Appointment of Auditor and Mgmt For TNA N/A Authority to Set Fees 4 Ratification of Preferred Share Mgmt For TNA N/A Issuance 5 Election of Audit Committee Mgmt For TNA N/A Members 6 Directors' Fees Mgmt For TNA N/A 7 Related Party Transactions Mgmt For TNA N/A Altria Group, Inc. Ticker Security ID: Meeting Date Meeting Status MO CUSIP9 02209S103 05/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Elect Elizabeth Bailey Mgmt For For For 2 Elect Gerald Baliles Mgmt For For For 3 Elect Dinyar Devitre Mgmt For For For 4 Elect Thomas Farrell II Mgmt For For For 5 Elect Robert Huntley Mgmt For For For 6 Elect Thomas Jones Mgmt For For For 7 Elect George Muñoz Mgmt For For For 8 Elect Nabil Sakkab Mgmt For For For 9 Elect Michael Szymanczyk Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Shareholder Proposal Regarding ShrHoldr Against Against For Reduction of Nicotine Content in New Brands/Brand Extensions 12 Shareholder Proposal Regarding ShrHoldr Against Against For Food Insecurity and Tobacco Use 13 Shareholder Proposal Regarding ShrHoldr Against Against For Adoption of Principles for Health Care Reform 14 Shareholder Proposal Regarding ShrHoldr Against Against For Human Rights Protocols 15 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) 16 Shareholder Proposal Regarding ShrHoldr Against Against For Political Contributions and Expenditure Report Amgen Inc. Ticker Security ID: Meeting Date Meeting Status AMGN CUSIP9 031162100 05/06/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Elect David Baltimore Mgmt For For For 2 Elect Frank Biondi, Jr. Mgmt For For For 3 Elect François de Carbonnel Mgmt For Against Against 4 Elect Jerry Choate Mgmt For For For 5 Elect Vance Coffman Mgmt For For For 6 Elect Frederick Gluck Mgmt For For For 7 Elect Frank Herringer Mgmt For For For 8 Elect Gilbert Omenn Mgmt For For For 9 Elect Judith Pelham Mgmt For For For 10 Elect J. Paul Reason Mgmt For For For 11 Elect Leonard Schaeffer Mgmt For For For 12 Elect Kevin Sharer Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 2009 Equity Incentive Plan Mgmt For For For 15 Elimination of Supermajority Mgmt For For For Requirement 16 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 17 Shareholder Proposal Regarding ShrHoldr Against Against For Reincorporation Antofagasta PLC Ticker Security ID: Meeting Date Meeting Status CINS G0398N128 06/10/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Charles Bailey Mgmt For For For 5 Elect Ramon Jara Mgmt For For For 6 Elect Gonzalo Menendez Mgmt For For For 7 Appointment of Auditor and Mgmt For For For Authority to Set Fees 8 Authority to Increase Authorised Mgmt For For For Capital 9 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 10 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 11 Authority to Repurchase Shares Mgmt For For For 12 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 days ArcelorMittal South Africa Ltd. (fka Mittal Steel South Africa Limited) Ticker Security ID: Meeting Date Meeting Status CINS S05944103 05/12/2009 Voted Meeting Type Country of Trade Annual South Africa Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Accounts and Reports Mgmt For For For 2 Elect Khotso Mokhele Mgmt For Against Against 3 Elect Christophe Cornier Mgmt For Against Against 4 Elect Sudhir Maheshwari Mgmt For Against Against 5 Elect Arnaud Poupart-Lafarge Mgmt For Against Against 6 Elect Kobus Verster Mgmt For Against Against 7 Ratification of Non-Executive Mgmt For Abstain Against Directors' Fees (2008) 8 Increase Non-Executive Directors' Mgmt For Abstain Against Fees (2009) 9 Appointment of Auditor Mgmt For For For 10 General Authority to Issue Shares Mgmt For For For 11 Authority to Repurchase Shares Mgmt For For For ArcelorMittal South Africa Ltd. (fka Mittal Steel South Africa Limited) Ticker Security ID: Meeting Date Meeting Status CINS S05944103 06/01/2009 Voted Meeting Type Country of Trade Special South Africa Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Specific Authority to Repurchase Mgmt For For For Shares ArcelorMittal South Africa Ltd. (fka Mittal Steel South Africa Limited) Ticker Security ID: Meeting Date Meeting Status CINS S05944103 06/01/2009 Voted Meeting Type Country of Trade Court South Africa Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Specific Authority to Repurchase Mgmt For For For Shares ArcelorMittal South Africa Ltd. (fka Mittal Steel South Africa Limited) Ticker Security ID: Meeting Date Meeting Status CINS S05944103 06/01/2009 Voted Meeting Type Country of Trade Annual South Africa Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Specific Authority to Repurchase Mgmt For For For Shares 2 Authorisation of Legal Formalities Mgmt For For For 3 Non-Voting Meeting Note N/A N/A N/A N/A Astellas Pharma Inc. Ticker Security ID: Meeting Date Meeting Status CINS J03393105 06/23/2009 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt For For For 3 Amendments to Articles Mgmt For For For 4 Elect Tohichi Takenaka Mgmt For For For 5 Elect Masafumi Nogimori Mgmt For For For 6 Elect Takao Saruta Mgmt For For For 7 Elect Shiroh Yasutake Mgmt For For For 8 Elect Yasuyuki Takai Mgmt For For For 9 Bonus Mgmt For For For 10 Stock Option Plan Mgmt For Against Against Astrazeneca PLC Ticker Security ID: Meeting Date Meeting Status CINS G0593M107 04/30/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Re-appoint KPMG Audit Plc, Mgmt For For For London as the Auditor 5 Authorize the Directors to agree the Mgmt For For For remuneration of the Auditor 6 Elect Louis Schweitzer Mgmt For Against Against 7 Elect David Brennan Mgmt For Against Against 8 Elect Simon Lowth Mgmt For Against Against 9 Elect Bo Angelin Mgmt For Against Against 10 Elect John Buchanan Mgmt For Against Against 11 Elect Jean-Philippe Courtois Mgmt For Against Against 12 Elect Jane Henney Mgmt For Against Against 13 Elect Michele Hooper Mgmt For Against Against 14 Elect Rudy Markham Mgmt For Against Against 15 Elect Nancy Rothwell Mgmt For Against Against 16 Elect John Varley Mgmt For Against Against 17 Elect Marcus Wallenberg Mgmt For Against Against 18 Approve the Directors' remuneration Mgmt For For For report for the YE 31 DEC 2008 19 EU Political Donations Mgmt For For For 20 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 21 To Authorise the directors to Mgmt For For For disapply pre-emption rights. 22 Authority to Repurchase Shares Mgmt For For For AXA S.A. Ticker Security ID: Meeting Date Meeting Status CINS F06106102 04/30/2009 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Approve the financial statements Mgmt For For For and statutory reports 5 Consolidated Accounts and Reports Mgmt For For For 6 Approve the allocation of income Mgmt For For For and dividends of EUR 0.40 per share 7 Approve the Auditors' special report Mgmt For For For regarding related-party transactions 8 Re-elect Mr. Jacques de Mgmt For For For Chateauvieux as the Supervisory Board Member 9 Re-elect Mr. Anthony Hamilton as a Mgmt For For For Supervisory Board Member 10 Re-elect Mr. Michel Pebereau as a Mgmt For For For Supervisory Board Member 11 Re-elect Mr. Dominique Reiniche as Mgmt For For For a Supervisory Board Member 12 Elect Mr. Ramon de Oliveira as a Mgmt For For For Supervisory Board Member 13 Grant authority to the repurchase of Mgmt For For For up to 10 % of issued share capital 14 Authority to Increase Capital Mgmt For For For through Capitalizations 15 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/ Preemptive Rights; Authority to Issue Debt Instruments 16 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/o Preemptive Rights; Authority to Issue Debt Instruments 17 Authority to Set Offering Price of Mgmt For Abstain Against Shares 18 Authority to Increase Share Mgmt For Abstain Against Issuance Limit 19 Authority to Increase Capital in case Mgmt For Against Against of Exchange Offer 20 Authority to Increase Capital in Mgmt For Against Against Consideration for Contributions in Kind in Case of Exchange Offer 21 Authority to Issue Shares w/out Mgmt For Against Against Preemptive Rights In Consideration for Convertible Securities Issued by a Subsidiary 22 Approve the issuance of securities Mgmt For For For convertible into debt 23 Approve the Employee Stock Mgmt For For For Purchase Plan 24 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights Through Private Placement 25 Authority to Cancel Shares and Mgmt For For For Reduce Capital 26 Authority to Issue Preferred Shares Mgmt For For For w/o Preemptive Rights Through Private Placement 27 Authority to Issue Preferred Shares Mgmt For For For w/ Preemptive Rights 28 Authority to Issue Preferred Shares Mgmt For For For w/o Preemptive Rights 29 Adopt the new Articles of Mgmt For For For Association, pursuant to items 23 through 25 30 Grant authority to the filing of Mgmt For For For required documents/other formalities BAE Systems PLC Ticker Security ID: Meeting Date Meeting Status CINS G06940103 05/06/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For Against Against 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Phil Carroll Mgmt For For For 5 Elect Ian King Mgmt For For For 6 Elect Roberto Quarta Mgmt For For For 7 Elect George Rose Mgmt For For For 8 Elect Carl Symon Mgmt For For For 9 Appointment of Auditor Mgmt For For For 10 Authority to Set Auditor's Fees Mgmt For For For 11 EU Political Donations Mgmt For For For 12 Authority to Increase Authorised Mgmt For Against Against Capital 13 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 14 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 15 Authority to Repurchase Shares Mgmt For For For 16 Adoption of New Articles Mgmt For For For 17 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days 18 Non-Voting Meeting Note N/A N/A N/A N/A Banco Santander S.A. Ticker Security ID: Meeting Date Meeting Status CINS E19790109 01/25/2009 Voted Meeting Type Country of Trade Special Spain Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approval of the Acquisition Mgmt For For For 3 Special Equity Bonus Mgmt For For For 4 Authority to Carry Out Formalities Mgmt For For For 5 Non-Voting Meeting Note N/A N/A N/A N/A Banco Santander S.A. Ticker Security ID: Meeting Date Meeting Status CINS E19790109 06/19/2009 Voted Meeting Type Country of Trade Annual Spain Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports; Ratification Mgmt For For For of Board Acts 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Matías Rodríguez Inciarte Mgmt For Against Against 5 Elect Manuel Soto Serrano Mgmt For Against Against 6 Elect Guillermo de la Dehesa Mgmt For Against Against Romero 7 Elect Abel Matutes Juan Mgmt For Against Against 8 Appointment of Auditor Mgmt For For For 9 Authority to Repurchase Shares Mgmt For For For 10 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 11 Authority to Issue Shares w/ or w/o Mgmt For For For Preemptive Rights 12 Authority to Issue Scrip Dividend Mgmt For For For 13 Authority to Issue Convertible Mgmt For For For Securities w/ or w/o Preemptive Rights 14 Amendments to Long-Term Mgmt For For For Incentive Plans 15 Stock Purchase Plan - Abbey Mgmt For For For National Plc. and Group Employees in UK 16 Issuance of Restricted Stock - Mgmt For For For Sovereign Bancorp, Inc. Employees 17 Authority to Carry Out Formalities Mgmt For For For Bank of America Corporation Ticker Security ID: Meeting Date Meeting Status BAC CUSIP9 060505104 04/29/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM BARNET, III 2 ELECTION OF DIRECTOR: Mgmt For For For FRANK P. BRAMBLE, SR. 3 ELECTION OF DIRECTOR: Mgmt For For For VIRGIS W. COLBERT 4 ELECTION OF DIRECTOR: JOHN Mgmt For For For T. COLLINS 5 ELECTION OF DIRECTOR: GARY Mgmt For For For L. COUNTRYMAN 6 ELECTION OF DIRECTOR: Mgmt For For For TOMMY R. FRANKS 7 ELECTION OF DIRECTOR: Mgmt For For For CHARLES K. GIFFORD 8 ELECTION OF DIRECTOR: Mgmt For For For KENNETH D. LEWIS 9 ELECTION OF DIRECTOR: Mgmt For For For MONICA C. LOZANO 10 ELECTION OF DIRECTOR: Mgmt For For For WALTER E. MASSEY 11 ELECTION OF DIRECTOR: Mgmt For For For THOMAS J. MAY 12 ELECTION OF DIRECTOR: Mgmt For For For PATRICIA E. MITCHELL 13 ELECTION OF DIRECTOR: Mgmt For For For JOSEPH W. PRUEHER 14 ELECTION OF DIRECTOR: Mgmt For For For CHARLES O. ROSSOTTI 15 ELECTION OF DIRECTOR: Mgmt For For For THOMAS M. RYAN 16 ELECTION OF DIRECTOR: O. Mgmt For For For TEMPLE SLOAN, JR. 17 ELECTION OF DIRECTOR: Mgmt For For For ROBERT L. TILLMAN 18 ELECTION OF DIRECTOR: Mgmt For For For JACKIE M. WARD 19 RATIFICATION OF THE Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2009 20 AN ADVISORY (NON-BINDING) Mgmt For For For VOTE APPROVING EXECUTIVE COMPENSATION 21 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For DISCLOSURE OF GOVERNMENT EMPLOYMENT 22 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For ADVISORY VOTE ON EXEC COMP 23 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For CUMULATIVE VOTING 24 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For SPECIAL STOCKHOLDER MEETINGS 25 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For INDEPENDENT BOARD CHAIRMAN 26 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For PREDATORY CREDIT CARD LENDING PRACTICES 27 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For ADOPTION OF PRINCIPLES FOR HEALTH CARE REFORM 28 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For LIMITS ON EXEC COMP Bank of America Corporation Ticker Security ID: Meeting Date Meeting Status BAC CUSIP9 060505104 12/05/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Approval of the Merger Agreement Mgmt For For For 2 Amendment to the 2003 Key Mgmt For For For Associate Stock Plan 3 Increase of Authorized Common Mgmt For For For Stock 4 Right to Adjourn Meeting Mgmt For For For BANK OF CHINA LIMITED Ticker Security ID: Meeting Date Meeting Status CINS Y0698A107 03/23/2009 Voted Meeting Type Country of Trade Special China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Shareholder Proposal Regarding ShrHoldr N/A For N/A Subordinated Bond Issuance 3 Shareholder Proposal Regarding ShrHoldr N/A For N/A Subordinated Bond Issuance 4 Shareholder Proposal Regarding ShrHoldr N/A For N/A Subordinated Bond Issuance BANK OF CHINA LIMITED Ticker Security ID: Meeting Date Meeting Status CINS Y0698A107 06/18/2009 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Directors' Report Mgmt For For For 2 Supervisors' Report Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Financial Statements Mgmt For For For 5 Financial Budget Mgmt For For For 6 Appointment of Auditor and Mgmt For For For Authority to Set Fees 7 Performance Appraisal and Bonus Mgmt For For For Plans of XIAO Gang 8 Performance Appraisal and Bonus Mgmt For For For Plans of LI Lihui 9 Performance Appraisal and Bonus Mgmt For For For Plans of LI Zaohang 10 Performance Appraisal and Bonus Mgmt For For For Plans of ZHOU Zaiqun 11 Performance Appraisal and Bonus Mgmt For For For Plans of LIU Ziqiang 12 Performance Appraisal and Bonus Mgmt For For For Plans of WANG Xueqiang 13 Performance Appraisal and Bonus Mgmt For For For Plans of LIU Wanming 14 Elect Peter SEAH Lim Huat Mgmt For For For 15 Elect Alberto Togni Mgmt For Against Against 16 Supplemental Delegation of Mgmt For For For Authorities 17 Amendments to Articles Mgmt For For For 18 Issuance of Bond Mgmt For For For Bank of Ireland Ticker Security ID: Meeting Date Meeting Status CINS G49374146 07/08/2008 Voted Meeting Type Country of Trade Other Ireland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Receive the report and the accounts Mgmt For For For 2 Declare a dividend Mgmt For For For 3 Re-elect Mr. Richard Burrows as a Mgmt For Against Against Director 4 Re-elect Mr. David Dilger as a Mgmt For Against Against Director 5 Re-elect Mr. George Magan as a Mgmt For Against Against Director 6 Re-elect Mr. Declan McCourt as a Mgmt For Against Against Director 7 Re-elect Mr. John O Donovan as a Mgmt For Against Against Director 8 Authorize the Directors to determine Mgmt For For For the remuneration of the Auditors 9 Approve to renew the Bank's Mgmt For For For authority to purchase its own stock 10 Approve to determine the re-issue Mgmt For For For price range for treasury stock 11 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 12 Additional Authority to Issue Shares Mgmt For For For w/o Preemptive Rights 13 Approve the Electronic and Web Mgmt For For For communication to stockholder BHP Billiton PLC Ticker Security ID: Meeting Date Meeting Status CINS G10877101 10/23/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve the financial statements Mgmt For For For and statutory reports for BHP Billiton Plc 3 Accounts and Reports (BHP Billiton Mgmt For For For Ltd.) 4 Re-elect Mr. Paul Anderson as a Mgmt For For For Director of BHP Billiton Plc 5 Re-elect Mr. Paul Anderson as a Mgmt For For For Director of BHP Billiton Limited 6 Re-elect Mr. Don Argus as a Mgmt For For For Director of BHP Billiton Plc 7 Re-elect Mr. Don Argus as a Mgmt For For For Director of BHP Billiton Limited 8 Re-elect Dr. John Buchanan as a Mgmt For For For Director of BHP Billiton Plc 9 Re-elect Dr. John Buchanan as a Mgmt For For For Director of BHP Billiton Limited 10 Re-elect Mr. David Crawford as a Mgmt For For For Director of BHP Billiton Plc 11 Re-elect Mr. David Crawford as a Mgmt For For For Director of BHP Billiton Limited 12 Re-elect Mr. Jacques Nasser as a Mgmt For For For Director of BHP Billiton Plc 13 Re-elect Mr. Jacques Nasser as a Mgmt For For For Director of BHP Billiton Limited 14 Re-elect Dr. John Schubert as a Mgmt For For For Director of BHP Billiton Plc 15 Re-elect Dr. John Schubert as a Mgmt For For For Director of BHP Billiton Limited 16 Elect Mr. Alan Boeckmann as a Mgmt For For For Director of BHP Billiton Plc 17 Elect Mr. Alan Boeckmann as a Mgmt For For For Director of BHP Billiton Limited 18 Elect Stephen Mayne (BHP Billiton Mgmt Against For Against plc) 19 Elect Stephen Mayne (BHP Billiton Mgmt Against For Against Ltd.) 20 Elect Dr. David Morgan as a Mgmt For For For Director of BHP Billiton Plc 21 Elect Dr. David Morgan as a Mgmt For For For Director of BHP Billiton Limited 22 Elect Mr. Keith Rumble as a Mgmt For For For Director of BHP Billiton Plc 23 Elect Mr. Keith Rumble as a Mgmt For For For Director of BHP Billiton Limited 24 Appointment of Auditor and Mgmt For For For Authority to Set Fees (BHP Billiton plc) 25 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights (BHP Billiton plc) 26 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights (BHP Billiton plc) 27 Authorize 223,112,illiton Mgmt For For For Plc ordinary shares for market purchase 28 Reduction in Issued Share Capital Mgmt For For For (April 30, 2009) 29 Reduction in Issued Share Capital Mgmt For For For (May 29, 2009) 30 Reduction in Issued Share Capital Mgmt For For For (June 15, 2009 31 Reduction in Issued Share Capital Mgmt For For For (July 31, 2009) 32 Reduction in Issued Share Capital Mgmt For For For (September 15, 2009) 33 Reduction in Issued Share Capital Mgmt For For For (November 30, 2009) 34 Approve the remuneration report for Mgmt For For For the YE 30 JUN 2008 35 Amendments to the Group Incentive Mgmt For For For Schemes 36 Equity Grant (Marius J. Kloppers) Mgmt For For For 37 Non-Executive Directors' Fees Mgmt For For For (BHP Billiton plc) 38 Non-Executive Directors' Fees Mgmt For For For (BHP Billiton Ltd.) 39 Adoption of New Articles (BHP Mgmt For For For Billiton plc) 40 Adoption of New Articles (BHP Mgmt For For For Billiton Ltd.) Biovail Corporation Ticker Security ID: Meeting Date Meeting Status BVF CUSIP9 09067J109 05/28/2009 Take No Action Meeting Type Country of Trade Consent Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Elect Dissident Nominee Paul ShrHldr N/A TNA N/A Haggis 2 Elect Dissident Nominee Frank ShrHldr N/A TNA N/A Potter 3 Elect Management Nominee ShrHldr N/A TNA N/A Douglas Squires 4 Elect Management Nominee ShrHldr N/A TNA N/A William Wells 5 Elect Management Nominee ShrHldr N/A TNA N/A Spencer Lanthier 6 Elect Management Nominee David ShrHldr N/A TNA N/A Laidley 7 Elect Management Nominee Mark ShrHldr N/A TNA N/A Parrish 8 Elect Management Nominee Louis ShrHldr N/A TNA N/A Tull 9 Elect Management Nominee Robert ShrHldr N/A TNA N/A Power 10 Elect Management Nominee Lloyd ShrHldr N/A TNA N/A Segal 11 Elect Management Nominee Serge ShrHldr N/A TNA N/A Gouin 12 Elect Management Nominee ShrHldr N/A TNA N/A Laurence Paul 13 Elect Management Nominee ShrHldr N/A TNA N/A Michael Van Every 14 Appointment of Auditor and Mgmt N/A TNA N/A Authority to Set Fees 15 Amendments to Articles Regarding Mgmt N/A TNA N/A Quorum Requirement and Chairman's Casting Vote 16 Amendments to 2007 Equity Mgmt N/A TNA N/A Compensation Plan 17 Dissident Shareholder Proposals ShrHldr N/A TNA N/A (Withdrawn) 18 Dissident Shareholder Proposals ShrHldr N/A TNA N/A (Withdrawn) 19 Dissident Shareholder Proposals ShrHldr N/A TNA N/A (Withdrawn) 20 Dissident Shareholder Proposals ShrHldr N/A TNA N/A (Withdrawn) 21 Dissident Shareholder Proposals ShrHldr N/A TNA N/A (Withdrawn) 22 Dissident Shareholder Proposals ShrHldr N/A TNA N/A (Withdrawn) 23 Dissident Shareholder Proposals ShrHldr N/A TNA N/A (Withdrawn) 24 Dissident Shareholder Proposals ShrHldr N/A TNA N/A (Withdrawn) Biovail Corporation Ticker Security ID: Meeting Date Meeting Status BVF CUSIP9 09067J109 05/28/2009 Voted Meeting Type Country of Trade Consent Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1.1 Elect Douglas Squires Mgmt For For For 1.2 Elect J. Spencer Lanthier Mgmt For For For 1.3 Elect Serge Gouin Mgmt For For For 1.4 Elect David Laidley Mgmt For For For 1.5 Elect Mark Parrish Mgmt For For For 1.6 Elect Laurence Paul Mgmt For For For 1.7 Elect Robert Power Mgmt For For For 1.8 Elect Lloyd Segal Mgmt For For For 1.9 Elect Sir Louis Tull Mgmt For For For 1.10 Elect Michael Van Every Mgmt For For For 1.11 Elect William Wells Mgmt For For For 2 Appointment of Auditor and Mgmt For For For Authority to Set Fees 3 Amendments to Articles Regarding Mgmt For Against Against Quorum Requirement and Chairman's Casting Vote 4 Amendments to 2007 Equity Mgmt For For For Compensation Plan 5 Dissident Shareholder Proposals ShrHldr N/A N/A N/A (Withdrawn) 6 Dissident Shareholder Proposals ShrHldr N/A N/A N/A (Withdrawn) 7 Dissident Shareholder Proposals ShrHldr N/A N/A N/A (Withdrawn) 8 Dissident Shareholder Proposals ShrHldr N/A N/A N/A (Withdrawn) 9 Dissident Shareholder Proposals ShrHldr N/A N/A N/A (Withdrawn) 10 Dissident Shareholder Proposals ShrHldr N/A N/A N/A (Withdrawn) 11 Dissident Shareholder Proposals ShrHldr N/A N/A N/A (Withdrawn) 12 Dissident Shareholder Proposals ShrHldr N/A N/A N/A (Withdrawn) Bunge Limited Ticker Security ID: Meeting Date Meeting Status BG CUSIP9 G16962105 05/08/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Elect Octavio Caraballo Mgmt For For For 2 Elect Francis Coppinger Mgmt For For For 3 Elect Larry Pillard Mgmt For For For 4 Elect Alberto Weisser Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 2009 Equity Incentive Plan Mgmt For For For Caltex Australia Ltd. Ticker Security ID: Meeting Date Meeting Status CINS Q19884107 04/23/2009 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Agenda Item N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Directors' Remuneration Report Mgmt For For For 6 Re-elect Elizabeth Bryan Mgmt For Against Against 7 Re-elect Trevor Bourne Mgmt For Against Against 8 Elect Colleen Jones-Cervantes Mgmt For Against Against 9 Non-Voting Agenda Item N/A N/A N/A N/A 10 Non-Voting Meeting Note N/A N/A N/A N/A Canon Incorporated Ticker Security ID: Meeting Date Meeting Status CINS J05124144 03/27/2009 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Approve Appropriation of Profits Mgmt For For For 2 Amendments to Articles Mgmt For For For 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Director Mgmt For For For 16 Appoint a Director Mgmt For For For 17 Appoint a Director Mgmt For For For 18 Appoint a Director Mgmt For For For 19 Appoint a Director Mgmt For For For 20 Appoint a Director Mgmt For For For 21 Appoint a Director Mgmt For For For 22 Appoint a Director Mgmt For For For 23 Appoint a Director Mgmt For For For 24 Appoint a Director Mgmt For For For 25 Appoint a Director Mgmt For For For 26 Appoint a Director Mgmt For For For 27 Appoint a Director Mgmt For For For 28 Approve Provision of Retirement Mgmt For Against Against Allowance for Corporate Auditors 29 Approve Payment of Bonuses to Mgmt For For For Corporate Officers 30 Stock Option Plan Mgmt For For For CenterPoint Energy, Inc. Ticker Security ID: Meeting Date Meeting Status CNP CUSIP9 15189T107 04/23/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 ELECTION OF DIRECTOR: Mgmt For For For DERRILL CODY 2 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL P. JOHNSON 3 ELECTION OF DIRECTOR: DAVID Mgmt For For For M. MCCLANAHAN 4 ELECTION OF DIRECTOR: Mgmt For For For ROBERT T. O'CONNELL 5 ELECTION OF DIRECTOR: Mgmt For For For SUSAN O. RHENEY 6 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL E. SHANNON 7 Ratification of Auditor Mgmt For For For 8 APPROVE THE CENTERPOINT Mgmt For For For ENERGY, INC. 2 INCENTIVE PLAN. CenturyTel, Inc. Ticker Security ID: Meeting Date Meeting Status CTL CUSIP9 156700106 05/07/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1.1 Elect Fred Nichols Mgmt For For For 1.2 Elect Harvey Perry Mgmt For For For 1.3 Elect Jim Reppond Mgmt For For For 1.4 Elect Joseph Zimmel Mgmt For For For 2 Ratification of Auditor Mgmt For Against Against 3 Shareholder Proposal Regarding ShrHoldr Against For Against Majority Vote for Election of Directors 4 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) 5 Shareholder Proposal Regarding ShrHoldr Against Against For Network Management Practices Chaoda Modern Agriculture Holdings Limited Ticker Security ID: Meeting Date Meeting Status CINS G2046Q107 12/10/2008 Voted Meeting Type Country of Trade Annual Cayman Islands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports Mgmt For For For 3 Approve the final dividend for the Mgmt For For For FYE 30 JUN 2008 4 Re-elect Mr. Fong Jao as an Mgmt For Against Against Executive Director of the Company 5 Re-elect Mr. Chen Jun Hua as an Mgmt For Against Against Executive Director of the Company 6 Re-elect Mr. Chan Chi Po, Andy as Mgmt For Against Against an Executive Director of the Company 7 Elect LIN Shun Quan Mgmt For Against Against 8 Directors' Fees Mgmt For For For 9 Appointment of Auditor and Mgmt For For For Authority to Set Fees 10 Issuance of Bonus Shares Mgmt For For For 11 Authority to Repurchase Shares Mgmt For For For 12 Authority to Issue Shares w/o Mgmt For Against Against Preemptive Rights 13 Authority to Issue Repurchased Mgmt For Against Against Shares CIGNA Corporation Ticker Security ID: Meeting Date Meeting Status CI CUSIP9 125509109 04/22/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 ELECTION OF DIRECTOR: H. Mgmt For For For EDWARD HANWAY 2 ELECTION OF DIRECTOR: JOHN Mgmt For For For M. PARTRIDGE 3 ELECTION OF DIRECTOR: JAMES Mgmt For For For E. ROGERS 4 ELECTION OF DIRECTOR: ERIC Mgmt For For For C. WISEMAN 5 Ratification of Auditor Mgmt For For For Colgate-Palmolive Company Ticker Security ID: Meeting Date Meeting Status CL CUSIP9 194162103 05/08/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Elect John Cahill Mgmt For For For 2 Elect Jill Conway Mgmt For For For 3 Elect Ian Cook Mgmt For For For 4 Elect Ellen Hancock Mgmt For For For 5 Elect David Johnson Mgmt For For For 6 Elect Richard Kogan Mgmt For For For 7 Elect Delano Lewis Mgmt For For For 8 Elect J. Pedro Reinhard Mgmt For For For 9 Elect Stephen Sadove Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 2009 Executive Incentive Mgmt For For For Compensation Plan 12 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) Daimler AG Ticker Security ID: Meeting Date Meeting Status CINS D1668R123 04/08/2009 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits/Dividends Mgmt For For For 5 Ratification of the Acts of the Board Mgmt For For For of Managing Directors 6 Ratification of the Acts of the Mgmt For For For Supervisory Board 7 Appointment of Auditor Mgmt For For For 8 Authority to Repurchase Shares Mgmt For For For 9 Authority to Repurchase Shares Mgmt For For For Using Equity Derivatives 10 Election to the Supervisory Board: Mgmt For For For Mr. Gerard Kleisterlee 11 Election to the Supervisory Board: Mgmt For For For Mr. Manfred Schneider 12 Election to the Supervisory Board: Mgmt For For For Mr. Lloyd G Trotter 13 Election to the Supervisory Board: Mgmt For For For Mr. Bernhard Walter 14 Election to the Supervisory Board: Mgmt For For For Mr. Lynton R Wilson 15 Intra-company Control Agreement Mgmt For For For 16 Amendments to Articles Mgmt For For For 17 Increase in Authorized Capital Mgmt For For For 18 Non-Voting Meeting Note N/A N/A N/A N/A Dampskibsselskabet Norden A/S Ticker Security ID: Meeting Date Meeting Status CINS K19911146 04/23/2009 Voted Meeting Type Country of Trade Annual Denmark Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Report of the Supervisory Board Mgmt For For For 3 Adopt the audited annual report Mgmt For For For 4 Approve the distribution of profits as Mgmt For For For specified 5 Elect Erling Højsgaard Mgmt For For For 6 Elect Mr. Arvid Grundekjon as a Mgmt For For For new Member to the Board of Directors 7 Appointment of Auditor Mgmt For For For 8 Authority to Repurchase Shares Mgmt For For For 9 Amend Article 5.8 in the Company's Mgmt For For For Articles of Association as specified 10 Amendments to Articles Regarding Mgmt For For For Share Registrar 11 Authority to Carry Out Formalities Mgmt For For For 12 Non-Voting Agenda Item N/A N/A N/A N/A Dampskibsselskabet Norden A/S Ticker Security ID: Meeting Date Meeting Status CINS K19911146 05/29/2009 Voted Meeting Type Country of Trade Special Denmark Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Amendments to Articles Regarding Mgmt For For For Address of Share Registrar 3 Amendments to Articles Regarding Mgmt For For For Name of Share Registrar 4 Authority to Carry Out Formalities Mgmt For For For DBS Group Holdings Ltd Ticker Security ID: Meeting Date Meeting Status CINS Y20246107 04/08/2009 Voted Meeting Type Country of Trade Annual Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Directors' Fees Mgmt For For For 4 Special Remuneration for Active Mgmt For Abstain Against Management Oversight 5 Appointment of Auditor and Mgmt For For For Authority to Set Fees 6 Elect KOH Boon Hwee Mgmt For Against Against 7 Elect Christopher CHENG Wai Mgmt For Against Against Chee 8 Elect Richard Stanley Mgmt For Against Against 9 Elect Euleen GOH Yiu Kiang Mgmt For Against Against 10 Elect Bart Broadman Mgmt For Against Against 11 Elect Andrew Robert Fowell Buxton Mgmt For Against Against 12 Authority to Grant Awards and Issue Mgmt For For For Shares under Employee Incentive Plan 13 Authority to Issue Shares w/ or w/o Mgmt For For For Preemptive Rights 14 Non-Voting Meeting Note N/A N/A N/A N/A DBS Group Holdings Ltd Ticker Security ID: Meeting Date Meeting Status CINS Y20246107 04/08/2009 Voted Meeting Type Country of Trade Special Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Authority to Repurchase Shares Mgmt For For For 2 Amendments to DBSH Share Plan Mgmt For For For 3 Amend the Articles of Association Mgmt For For For 4 Authority to Issue Shares under Mgmt For For For DBSH Scrip Dividend Scheme E.ON AG Ticker Security ID: Meeting Date Meeting Status CINS D24914133 05/06/2009 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits/Dividends Mgmt For For For 5 Ratification of Management Board Mgmt For For For Acts 6 Ratification of Supervisory Board Mgmt For For For Acts 7 Elect Jens Heyerdahl Mgmt For For For 8 Appointment of Auditor Mgmt For For For 9 Appointment of Auditor for Interim Mgmt For For For Reports 10 Authority to Repurchase Shares Mgmt For For For 11 Increase in Authorized Capital Mgmt For For For 12 Authority to Issue Convertible Debt Mgmt For For For Instruments; Conditional Capital 2009 I 13 Authority to Issue Convertible Debt Mgmt For For For Instruments; Conditional Capital 2009 II 14 Amendment to Corporate Purpose Mgmt For For For 15 Amendments to Articles Mgmt For For For 16 Amendments to Articles Mgmt For For For 17 Amendments to Articles Mgmt For For For 18 Intra-Company Contract Mgmt For For For 19 Intra-Company Contract Mgmt For For For 20 Non-Voting Meeting Note N/A N/A N/A N/A Eli Lilly and Company Ticker Security ID: Meeting Date Meeting Status LLY CUSIP9 532457108 04/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1.1 Elect Martin Feldstein Mgmt For Withhold Against 1.2 Elect J. Erik Fyrwald Mgmt For Withhold Against 1.3 Elect Ellen Marram Mgmt For Withhold Against 1.4 Elect Douglas Oberhelman Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Repeal of Classified Board Mgmt For For For 4 Amendment to the Bonus Plan Mgmt For For For 5 Shareholder Proposal Regarding ShrHoldr Against For Against Eliminating Supermajority Provisions 6 Shareholder Proposal Regarding ShrHoldr Against For Against Simple Majority Vote 7 Shareholder Proposal Regarding ShrHoldr Against For Against Advisory Vote on Executive Compensation (Say on Pay) Embarq Corp. Ticker Security ID: Meeting Date Meeting Status EQ CUSIP9 29078E105 01/27/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Approval of the Merger Mgmt For For For ENSCO International Incorporated Ticker Security ID: Meeting Date Meeting Status ESV CUSIP9 26874Q100 05/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Elect Gerald Haddock Mgmt For For For 2 Elect Paul Rowsey, III Mgmt For For For 3 Elect C.Christopher Gaut Mgmt For For For 4 Amendment to the 2005 Long-Term Mgmt For For For Incentive Plan 5 Ratification of Auditor Mgmt For For For Express Scripts, Inc. Ticker Security ID: Meeting Date Meeting Status ESRX CUSIP9 302182100 05/27/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1.1 Elect Gary Benanav Mgmt For For For 1.2 Elect Frank Borelli Mgmt For For For 1.3 Elect Maura Breen Mgmt For For For 1.4 Elect Nicholas LaHowchic Mgmt For For For 1.5 Elect Thomas Mac Mahon Mgmt For For For 1.6 Elect Frank Mergenthaler Mgmt For For For 1.7 Elect Woodrow Myers, Jr. Mgmt For For For 1.8 Elect John Parker, Jr. Mgmt For For For 1.9 Elect George Paz Mgmt For For For 1.10 Elect Samuel Skinner Mgmt For For For 1.11 Elect Seymour Sternberg Mgmt For For For 1.12 Elect Barrett Toan Mgmt For For For 2 Ratification of Auditor Mgmt For For For Exxon Mobil Corporation Ticker Security ID: Meeting Date Meeting Status XOM CUSIP9 30231G102 05/27/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1.1 Elect Michael Boskin Mgmt For For For 1.2 Elect Larry Faulkner Mgmt For For For 1.3 Elect Kenneth Frazier Mgmt For For For 1.4 Elect William George Mgmt For For For 1.5 Elect Reatha King Mgmt For For For 1.6 Elect Marilyn Nelson Mgmt For For For 1.7 Elect Samuel Palmisano Mgmt For For For 1.8 Elect Steven Reinemund Mgmt For For For 1.9 Elect Rex Tillerson Mgmt For For For 1.10 Elect Edward Whitacre, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Cumulative Voting 4 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 5 Shareholder Proposal Regarding ShrHoldr Against Against For Reincorporation 6 Shareholder Proposal Regarding ShrHoldr Against Against For Independent Board Chairman 7 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation (Say on Pay) 8 Shareholder Proposal Regarding ShrHoldr Against Against For Executive Compensation Report 9 Shareholder Proposal Regarding ShrHoldr Against Against For Corporate Sponsorships Report 10 Shareholder Proposal Regarding ShrHoldr Against Against For Adopting Sexual Orientation and Gender Identity Expression Anti- Bias Policy 11 Shareholder Proposal Regarding ShrHoldr Against Against For Greenhouse Gas Emissions Goals 12 Shareholder Proposal Regarding a ShrHoldr Against Against For Climate Change and Technology Report 13 Shareholder Proposal Regarding ShrHoldr Against Against For Renewable Energy Policy Grupo Mexico SAB de CV Ticker Security ID: Meeting Date Meeting Status CINS P49538112 04/30/2009 Voted Meeting Type Country of Trade Annual Mexico Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Accounts and Reports Mgmt For Against Against 2 Report on Tax Compliance Mgmt For For For 3 Approve the allocation of profits Mgmt For Against Against from the FY that ended on 31 DEC 2008 4 Report on the Company's Mgmt For Abstain Against Repurchase Program; Authority to Repurchase Shares 5 Election of Directors; Ratification of Mgmt For Against Against Board and CEO Acts 6 Directors' Fees Mgmt For Against Against 7 Election of Meeting Delegates Mgmt For For For H & M Hennes & Mauritz AB Ticker Security ID: Meeting Date Meeting Status CINS W41422101 05/04/2009 Take No Action Meeting Type Country of Trade Annual Sweden Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Non-Voting Meeting Note N/A N/A TNA N/A 4 Opening of Meeting Mgmt For TNA N/A 5 Election of Presiding Chairman Mgmt For TNA N/A 6 Managing Director's Address; Mgmt For TNA N/A Questions 7 Voting List Mgmt For TNA N/A 8 Agenda Mgmt For TNA N/A 9 Election of Individuals to Check Mgmt For TNA N/A Minutes 10 Compliance with Rules of Mgmt For TNA N/A Convocation 11 Presentation of Accounts and Mgmt For TNA N/A Reports 12 Report of the Auditor Mgmt For TNA N/A 13 Report of the Board of Directors Mgmt For TNA N/A 14 Report of the Nominating Mgmt For TNA N/A Committee 15 Accounts and Reports Mgmt For TNA N/A 16 Allocation of Profits/Dividends Mgmt For TNA N/A 17 Ratification of Board and Mgmt For TNA N/A Management Acts 18 Board Size Mgmt For TNA N/A 19 Directors and Auditors' Fees Mgmt For TNA N/A 20 Election of Directors Mgmt For TNA N/A 21 Appointment of Auditors Mgmt For TNA N/A 22 Nominating Committee Mgmt For TNA N/A 23 Compensation Policy Mgmt For TNA N/A 24 Conclusion of Meeting Mgmt For TNA N/A Hongkong Land Holdings Ltd. Ticker Security ID: Meeting Date Meeting Status CINS G4587L109 05/06/2009 Voted Meeting Type Country of Trade Annual Bermuda Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Accounts and Reports/Allocation of Mgmt For For For Final Dividend 2 Elect Mark Greenberg Mgmt For Against Against 3 Elect R. C. Kwock Mgmt For Against Against 4 Elect Lord Powell of Bayswater Mgmt For Against Against KCMG 5 Elect Percy Weatherall Mgmt For Against Against 6 Appointment of Auditor and Mgmt For Abstain Against Authority to Set Fees 7 Authority to Issue Shares w/ or w/o Mgmt For For For Preemptive Rights 8 Authority to Repurchase Shares Mgmt For For For Hudson City Bancorp, Inc. Ticker Security ID: Meeting Date Meeting Status HCBK CUSIP9 443683107 04/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1.1 Elect Denis Salamone Mgmt For For For 1.2 Elect Michael Azzara Mgmt For For For 1.3 Elect Victoria Bruni Mgmt For For For 2 Ratification of Auditor Mgmt For For For INPEX Corporation (fka INPEX Holdings Inc.) Ticker Security ID: Meeting Date Meeting Status CINS J2467E101 06/25/2009 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Allocation of Profits/Dividends Mgmt For For For 2 Amendments to Articles Mgmt For For For 3 Elect Masahiro Murayama Mgmt For For For 4 Elect Wataru Tanaka Mgmt For For For 5 Bonus Mgmt For For For Intact Financial Corp. Ticker Security ID: Meeting Date Meeting Status IGCDF CUSIP9 44982K204 05/13/2009 Voted Meeting Type Country of Trade Special Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1.1 Elect Charles Brindamour Mgmt For Withhold Against 1.2 Elect Yves Brouillette Mgmt For Withhold Against 1.3 Elect Paul Cantor Mgmt For Withhold Against 1.4 Elect Michel Côté Mgmt For Withhold Against 1.5 Elect Robert Crispin Mgmt For Withhold Against 1.6 Elect Claude Dussault Mgmt For Withhold Against 1.7 Elect Ivan Duvar Mgmt For Withhold Against 1.8 Elect Eileen Mercier Mgmt For Withhold Against 1.9 Elect Robert Normand Mgmt For Withhold Against 1.10 Elect Louise Roy Mgmt For Withhold Against 1.11 Elect Stephen Snyder Mgmt For Withhold Against 1.12 Elect Carol Stephenson Mgmt For Withhold Against 2 Appointment of Auditor Mgmt For For For 3 Change of Company Name Mgmt For For For 4 Cancellation of "Special Share" Mgmt For For For Invensys PLC Ticker Security ID: Meeting Date Meeting Status CINS G49133161 11/26/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Capital Reduction and Cancellation Mgmt For For For of Reserves 2 Non-Voting Meeting Note N/A N/A N/A N/A Johnson & Johnson Ticker Security ID: Meeting Date Meeting Status JNJ CUSIP9 478160104 04/23/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 ELECTION OF DIRECTOR: MARY Mgmt For For For SUE COLEMAN 2 ELECTION OF DIRECTOR: JAMES Mgmt For For For G. CULLEN 3 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL M.E. JOHNS 4 ELECTION OF DIRECTOR: Mgmt For For For ARNOLD G. LANGBO 5 ELECTION OF DIRECTOR: Mgmt For For For SUSAN L. LINDQUIST 6 ELECTION OF DIRECTOR: LEO F. Mgmt For For For MULLIN 7 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM D. PEREZ 8 ELECTION OF DIRECTOR: Mgmt For For For CHARLES PRINCE 9 ELECTION OF DIRECTOR: DAVID Mgmt For For For SATCHER 10 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM C. WELDON 11 Ratification of Auditor Mgmt For For For 12 ADVISORY VOTE ON EXECUTIVE ShrHoldr Against Against For COMPENSATION POLICIES AND DISCLOSURE L-3 Communications Holdings, Inc. Ticker Security ID: Meeting Date Meeting Status LLL CUSIP9 502424104 04/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1.1 Elect Robert Millard Mgmt For For For 1.2 Elect Arthur Simon Mgmt For For For 2 2009 Employee Stock Purchase Mgmt For For For Plan 3 Ratification of Auditor Mgmt For For For Lockheed Martin Corporation Ticker Security ID: Meeting Date Meeting Status LMT CUSIP9 539830109 04/23/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 ELECTION OF DIRECTOR: E.C. Mgmt For For For PETE ALDRIDGE JR. 2 ELECTION OF DIRECTOR: Mgmt For For For NOLAN D. ARCHIBALD 3 ELECTION OF DIRECTOR: DAVID Mgmt For For For B. BURRITT 4 ELECTION OF DIRECTOR: JAMES Mgmt For For For O. ELLIS JR. 5 ELECTION OF DIRECTOR: Mgmt For For For GWENDOLYN S. KING 6 ELECTION OF DIRECTOR: JAMES Mgmt For Against Against M. LOY 7 ELECTION OF DIRECTOR: Mgmt For For For DOUGLAS H. MCCORKINDALE 8 ELECTION OF DIRECTOR: Mgmt For Against Against JOSEPH W. RALSTON 9 ELECTION OF DIRECTOR: Mgmt For For For FRANK SAVAGE 10 ELECTION OF DIRECTOR: JAMES Mgmt For For For M. SCHNEIDER 11 ELECTION OF DIRECTOR: ANNE Mgmt For For For STEVENS 12 ELECTION OF DIRECTOR: Mgmt For For For ROBERT J. STEVENS 13 ELECTION OF DIRECTOR: JAMES Mgmt For For For R. UKROPINA 14 RATIFICATION OF APPOINTMENT Mgmt For For For OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS 15 Elimination of Supermajority Mgmt For For For Requirement 16 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For REPORT ON SPACE-BASED WEAPONS PROGRAM 17 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For POLICY ON PAYMENTS TO EXECUTIVES AFTER DEATH 18 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For ADVISORY VOTE ON EXECUTIVE COMPENSATION Lorillard, Inc. Ticker Security ID: Meeting Date Meeting Status LO CUSIP9 544147101 05/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1.1 Elect Robert Almon Mgmt For For For 1.2 Elect Kit Dietz Mgmt For For For 1.3 Elect Nigel Travis Mgmt For For For 2 2008 Incentive Compensation Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For Man Group PLC Ticker Security ID: Meeting Date Meeting Status CINS G5790V156 07/10/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Declare a final dividend on the Mgmt For For For ordinary shares 4 Re-elect Mr. P.M. Colebatch as a Mgmt For For For Director of the Company 5 Re-elect Mr. P.H. O Sullivan as a Mgmt For For For Director of the Company 6 Re-elect Mr. D.M. Eadie as a Mgmt For For For Director of the Company 7 Re-elect Mr. G.R. Moreno as a Mgmt For For For Director of the Company 8 Re-appoint Mgmt For For For PricewaterhouseCoopers LLP as the Auditors of the Compony 9 Authorize the Directors to determine Mgmt For For For the remuneration of the Auditors 10 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 11 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 12 Authority to Repurchase Shares Mgmt For For For 13 Adopt New Articles of Association Mgmt For For For 14 Authority to Create and Issue Mgmt For Abstain Against Preference Shares 15 Increase Non-Executive Directors' Mgmt For For For Fee Cap Man Group PLC Ticker Security ID: Meeting Date Meeting Status CINS G5790V156 07/10/2008 Voted Meeting Type Country of Trade Other United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Authority to Create and Issue Mgmt For For For Preference Shares Mediceo Paltac Holdings Co., Ltd. (fka Mediceo Holdings Company Ltd.) Ticker Security ID: Meeting Date Meeting Status CINS J3948Z101 06/24/2009 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Shift to Holding Company Mgmt For Abstain Against 3 Amendments to Articles Mgmt For For For 4 Elect Sadatake Kumakura Mgmt For For For 5 Elect Juroh Yamagishi Mgmt For For For 6 Elect Bunichi Murayama Mgmt For For For 7 Elect Shuichi Watanabe Mgmt For For For 8 Elect Takuroh Hasegawa Mgmt For For For 9 Elect Tsuyoshi Uehara Mgmt For For For 10 Elect Takahiro Nagafuku Mgmt For For For 11 Elect Yasumasa Hirose Mgmt For For For 12 Elect Kazuo Okamoto Mgmt For For For 13 Elect Kazushi Takao Mgmt For For For 14 Elect Kunio Mikita Mgmt For For For 15 Elect Eiko Koizumi Mgmt For For For 16 Election of Keiichi Toyokawa Mgmt For For For Microsoft Corp. Ticker Security ID: Meeting Date Meeting Status MSFT CUSIP9 594918104 11/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 ELECTION OF DIRECTOR: Mgmt For For For STEVEN A. BALLMER 2 ELECTION OF DIRECTOR: JAMES Mgmt For For For I. CASH JR. 3 ELECTION OF DIRECTOR: DINA Mgmt For For For DUBLON 4 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM H. GATES III 5 ELECTION OF DIRECTOR: Mgmt For For For RAYMOND V. GILMARTIN 6 ELECTION OF DIRECTOR: REED Mgmt For For For HASTINGS 7 ELECTION OF DIRECTOR: DAVID Mgmt For For For F. MARQUARDT 8 ELECTION OF DIRECTOR: Mgmt For For For CHARLES H. NOSKI 9 ELECTION OF DIRECTOR: Mgmt For For For HELMUT PANKE 10 Executive Officer Incentive Plan Mgmt For For For 11 Amendment to the 1999 Stock Mgmt For For For Option Plan for Non-Employee Directors 12 Ratification of Auditor Mgmt For For For 13 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For ADOPTION OF POLICIES ON INTERNET CENSORSHIP. 14 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For ESTABLISHMENT OF BOARD COMMITTEE ON HUMAN RIGHTS. 15 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For DISCLOSURE OF CHARITABLE CONTRIBUTIONS. Mitsubishi Corporation Ticker Security ID: Meeting Date Meeting Status CINS J43830116 06/24/2009 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt For For For 3 Amendments to Articles Mgmt For For For 4 Elect Mikio Sasaki Mgmt For For For 5 Elect Yorihiko Kojima Mgmt For For For 6 Elect Yukio Ueno Mgmt For For For 7 Elect Takeshi Inoue Mgmt For For For 8 Elect Hisanori Yoshimura Mgmt For For For 9 Elect Tsuneo Iyobe Mgmt For For For 10 Elect Kiyoshi Fujimura Mgmt For For For 11 Elect Tomio Tsutsumi Mgmt For For For 12 Elect Tamotsu Nomakuchi Mgmt For For For 13 Elect Kunio Itoh Mgmt For For For 14 Elect Kazuo Tsukuda Mgmt For For For 15 Elect Ryohichi Ueda Mgmt For For For 16 Elect Hideto Nakahara Mgmt For For For 17 Elect Osamu Komiya Mgmt For For For 18 Elect Ryohzoh Katoh Mgmt For For For 19 Bonus Mgmt For For For 20 Stock Option Plan Mgmt For Against Against 21 Accumulative Pension Plan Mgmt For For For National Bank Of Greece Ticker Security ID: Meeting Date Meeting Status CINS X56533114 06/02/2009 Take No Action Meeting Type Country of Trade Annual Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Reports of Board of Directors and Mgmt For TNA N/A Auditor 2 Accounts; Allocation of Mgmt For TNA N/A Profits/Dividends 3 Ratification of Board and Auditor's Mgmt For TNA N/A Acts 4 Directors' Fees; Management Mgmt For TNA N/A Compensation 5 Board's Transactions Mgmt For TNA N/A 6 Ratification of Co-option of Board Mgmt For TNA N/A Member; Announcement of Board Appointment 7 Appointment of Auditor and Mgmt For TNA N/A Authority to Set Fees 8 Other Business Mgmt Abstain TNA N/A Nippon Telegraph And Telephone Corporation Ticker Security ID: Meeting Date Meeting Status CINS J59396101 06/24/2009 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt For For For 3 Amendments to Articles Mgmt For For For 4 Elect Hiromichi Shinohara Mgmt For For For 5 Elect Tetsuya Shohji Mgmt For For For Nokia Corp Ticker Security ID: Meeting Date Meeting Status CINS X61873133 04/23/2009 Take No Action Meeting Type Country of Trade Annual Finland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Opening of the Meeting Mgmt For TNA N/A 4 Matters of order for the Meeting Mgmt For TNA N/A 5 Election of Individuals to Check Mgmt For TNA N/A Minutes 6 Recording the legal convening of Mgmt For TNA N/A the Meeting and quorum 7 Recording the attendance at the Mgmt For TNA N/A Meeting and adoption of the list of votes 8 Presentation of Accounts and Mgmt For TNA N/A Reports; CEO's Address 9 Adoption of the Annual Accounts Mgmt For TNA N/A 10 Allocation of Profits/Dividends Mgmt For TNA N/A 11 Ratification of Board and Mgmt For TNA N/A Management Acts 12 Directors' Fees Mgmt For TNA N/A 13 Board Size Mgmt For TNA N/A 14 Election of Directors Mgmt For TNA N/A 15 Authority to Set Auditor's Fees Mgmt For TNA N/A 16 Appointment of Auditor Mgmt For TNA N/A 17 Authority to Repurchase Shares Mgmt For TNA N/A 18 Closing of the Meeting Mgmt For TNA N/A OfficeMax (fka Boise Cascade Corporation) Ticker Security ID: Meeting Date Meeting Status OMX CUSIP9 67622P101 04/15/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 ELECTION OF DIRECTOR: Mgmt For For For DORRIT J. BERN 2 ELECTION OF DIRECTOR: Mgmt For For For WARREN F. BRYANT 3 ELECTION OF DIRECTOR: Mgmt For For For JOSEPH M. DEPINTO 4 ELECTION OF DIRECTOR: SAM Mgmt For For For K. DUNCAN 5 ELECTION OF DIRECTOR: Mgmt For For For RAKESH GANGWAL 6 ELECTION OF DIRECTOR: Mgmt For For For FRANCESCA RUIZ DE LUZURIAGA 7 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM J. MONTGORIS 8 ELECTION OF DIRECTOR: DAVID Mgmt For For For M. SZYMANSKI 9 Ratification of Auditor Mgmt For For For OJSC MMC Norilsk Nickel Ticker Security ID: Meeting Date Meeting Status NILSY CUSIP9 46626D108 12/26/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Termination of Board Mgmt For For For OJSC MMC Norilsk Nickel Ticker Security ID: Meeting Date Meeting Status NILSY CUSIP9 46626D108 12/26/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Elect Guerman Aliev Mgmt N/A Against N/A 2 Elect Dmitry Afanasyev Mgmt N/A Against N/A 3 Elect Sergey Batekhin Mgmt N/A Against N/A 4 Elect Tye Burt Mgmt N/A Against N/A 5 Elect Andrey Bugrov Mgmt N/A Against N/A 6 Elect Alexander Bulygin Mgmt N/A Against N/A 7 Elect Alexander Voloshin Mgmt N/A Against N/A 8 TO ELECT THE BOARD OF Mgmt N/A Against N/A DIRECTORS OF OJSC MMC NORILSK NICKEL: JAMES GOODWIN 9 Elect Guy de Selliers Mgmt N/A Against N/A 10 Elect Luca Cordero di Montezemolo Mgmt N/A Against N/A 11 Elect Andrey Klishas Mgmt N/A Against N/A 12 Elect Valery Matvienko Mgmt N/A Against N/A 13 Elect Bradford Mills Mgmt For For For 14 TO ELECT THE BOARD OF Mgmt N/A Against N/A DIRECTORS OF OJSC MMC NORILSK NICKEL: ARDAVAN MOSHIRI 15 Elect Alexander Polevoy Mgmt N/A Against N/A 16 Elect Mikhail Prokhorov Mgmt N/A Against N/A 17 TO ELECT THE BOARD OF Mgmt N/A Against N/A DIRECTORS OF OJSC MMC NORILSK NICKEL: MAXIM M. SOKOV 18 Elect Vladislav Soloviev Mgmt N/A Against N/A 19 Elect Vladimir Strzhalkovsky Mgmt N/A Against N/A 20 Elect Sergey Chemezov Mgmt N/A Against N/A 21 TO ELECT THE BOARD OF Mgmt N/A Against N/A DIRECTORS OF OJSC MMC NORILSK NICKEL: ANTON V. CHERNY 22 Elect John Holden Mgmt For For For 23 Elect Heinz Schimmelbusch Mgmt N/A Against N/A OMV AG Ticker Security ID: Meeting Date Meeting Status CINS A51460110 05/13/2009 Take No Action Meeting Type Country of Trade Annual Austria Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Agenda Item N/A N/A TNA N/A 3 Allocation of Profits/Dividends Mgmt For TNA N/A 4 Authority to Repurchase Shares Mgmt For TNA N/A 5 Authority to Issue Convertible Mgmt For TNA N/A Bonds 6 Amendments to Articles Mgmt For TNA N/A 7 Appointment of Auditor Mgmt For TNA N/A 8 Ratification of Management and Mgmt For TNA N/A Supervisory Board Acts 9 Supervisory Board Members' Fees Mgmt For TNA N/A 10 Election of Supervisory Board Mgmt For TNA N/A Members OPAP S.A. Ticker Security ID: Meeting Date Meeting Status CINS X3232T104 05/06/2009 Take No Action Meeting Type Country of Trade Annual Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Board of Directors and Auditor's Mgmt For TNA N/A Report 3 Accounts and Reports Mgmt For TNA N/A 4 Allocation of Profits/Dividends Mgmt For TNA N/A 5 Ratification of Board and Auditor's Mgmt For TNA N/A Acts 6 Directors' Fees for 2008 Mgmt For TNA N/A 7 Directors' Fees for 2009 Mgmt For TNA N/A 8 Appointment of Auditor and Mgmt For TNA N/A Authority to Set Fees 9 Ratification of Co-Option of Board Mgmt For TNA N/A Members and Appointment of Audit Committee 10 Approve Resignations Mgmt For TNA N/A 11 Related Party Transactions Mgmt For TNA N/A 12 Authorization of Legal Formalities Mgmt For TNA N/A 13 Announcements Mgmt Abstain TNA N/A Oracle Corporation Ticker Security ID: Meeting Date Meeting Status ORCL CUSIP9 68389X105 10/10/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1.1 Elect Jeffrey Henley Mgmt For For For 1.2 Elect Lawrence Ellison Mgmt For For For 1.3 Elect Donald Lucas Mgmt For Withhold Against 1.4 Elect Michael Boskin Mgmt For For For 1.5 Elect Jack Kemp Mgmt For For For 1.6 Elect Jeffrey Berg Mgmt For For For 1.7 Elect Safra Catz Mgmt For For For 1.8 Elect Hector Garcia-Molina Mgmt For For For 1.9 Elect H. Raymond Bingham Mgmt For For For 1.10 Elect Charles Phillips, Jr. Mgmt For For For 1.11 Elect Naomi Seligman Mgmt For For For 1.12 Elect George Conrades Mgmt For For For 1.13 Elect Bruce Chizen Mgmt For For For 2 2009 Executive Bonus Plan Mgmt For Against Against 3 Ratification of Auditor Mgmt For For For 4 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For ADVISORY VOTE ON EXECUTIVE COMPENSATION. Panasonic Corporation (fka Matsushita Electric Industrial Co., Ltd) Ticker Security ID: Meeting Date Meeting Status CINS J6354Y104 06/25/2009 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Amendments to Articles Mgmt For For For 3 Elect Kunio Nakamura Mgmt For For For 4 Elect Masayuki Matsushita Mgmt For For For 5 Elect Fumio Ohtsubo Mgmt For For For 6 Elect Susumu Koike Mgmt For For For 7 Elect Kohshi Kitadai Mgmt For For For 8 Elect Toshihiro Sakamoto Mgmt For For For 9 Elect Takahiro Mori Mgmt For For For 10 Elect Yasuo Katsura Mgmt For For For 11 Elect Hitoshi Ohtsuki Mgmt For For For 12 Elect Ikusaburoh Kashima Mgmt For For For 13 Elect Ikuo Uno Mgmt For For For 14 Elect Masayuki Oku Mgmt For For For 15 Elect Makoto Uenoyama Mgmt For For For 16 Elect Masatoshi Harada Mgmt For For For 17 Elect Masaharu Matsushita Mgmt For For For 18 Elect Ken Morita Mgmt For For For 19 Elect Kazunori Takami Mgmt For For For 20 Elect Junji Nomura Mgmt For For For 21 Elect Masashi Makino Mgmt For For For PepsiCo, Inc. Ticker Security ID: Meeting Date Meeting Status PEP CUSIP9 713448108 05/06/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Elect Shona Brown Mgmt For For For 2 Elect Ian Cook Mgmt For For For 3 Elect Dina Dublon Mgmt For For For 4 Elect Victor Dzau Mgmt For For For 5 Elect Ray Hunt Mgmt For For For 6 Elect Alberto Ibarguen Mgmt For For For 7 Elect Arthur Martinez Mgmt For Against Against 8 Elect Indra Nooyi Mgmt For For For 9 Elect Sharon Rockefeller Mgmt For For For 10 Elect James Schiro Mgmt For For For 11 Elect Lloyd Trotter Mgmt For For For 12 Elect Daniel Vasella Mgmt For For For 13 Elect Michael White Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Executive Incentive Compensation Mgmt For For For Plan 16 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Beverage Container Recycling Program 17 Shareholder Proposal Regarding ShrHoldr Against Against For Genetically Engineered Products 18 Shareholder Proposal Regarding ShrHoldr Against Against For Reviewing Charitable Spending 19 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) Pfizer Inc. Ticker Security ID: Meeting Date Meeting Status PFE CUSIP9 717081103 04/23/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 ELECTION OF DIRECTOR: Mgmt For For For DENNIS A. AUSIELLO 2 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL S. BROWN 3 ELECTION OF DIRECTOR: M. Mgmt For For For ANTHONY BURNS 4 ELECTION OF DIRECTOR: Mgmt For For For ROBERT N. BURT 5 ELECTION OF DIRECTOR: W. Mgmt For For For DON CORNWELL 6 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM H. GRAY, III 7 ELECTION OF DIRECTOR: Mgmt For For For CONSTANCE J. HORNER 8 ELECTION OF DIRECTOR: JAMES Mgmt For For For M. KILTS 9 ELECTION OF DIRECTOR: Mgmt For For For JEFFREY B. KINDLER 10 ELECTION OF DIRECTOR: Mgmt For For For GEORGE A. LORCH 11 ELECTION OF DIRECTOR: DANA Mgmt For For For G. MEAD 12 ELECTION OF DIRECTOR: Mgmt For For For SUZANNE NORA JOHNSON 13 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN W. SANGER 14 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM C. STEERE, JR. 15 Ratification of Auditor Mgmt For For For 16 Amendment to the 2004 Stock Plan Mgmt For For For 17 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING STOCK OPTIONS. 18 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING ADVISORY VOTE ON EXECUTIVE COMPENSATION. 19 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING CUMULATIVE VOTING. 20 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING SPECIAL SHAREHOLDER MEETINGS. Philip Morris International Inc. Ticker Security ID: Meeting Date Meeting Status PM CUSIP9 718172109 05/05/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Elect Harold Brown Mgmt For For For 2 Elect Mathis Cabiallavetta Mgmt For For For 3 Elect Louis Camilleri Mgmt For For For 4 Elect J. Dudley Fishburn Mgmt For For For 5 Elect Graham MacKay Mgmt For For For 6 Elect Sergio Marchionne Mgmt For For For 7 Elect Lucio Noto Mgmt For For For 8 Elect Carlos Slim Helú Mgmt For For For 9 Elect Stephen Wolf Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Approval of Material Terms of the Mgmt For For For 2008 Performance Incentive Plan Premcor Inc. Ticker Security ID: Meeting Date Meeting Status VLO CUSIP9 91913Y100 04/30/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 ELECTION OF DIRECTOR: JERRY Mgmt For For For D. CHOATE 2 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM R. KLESSE 3 ELECTION OF DIRECTOR: Mgmt For For For DONALD L. NICKLES 4 ELECTION OF DIRECTOR: Mgmt For For For SUSAN KAUFMAN PURCELL 5 Ratification of Auditor Mgmt For For For 6 VOTE ON A STOCKHOLDER ShrHoldr Against Against For PROPOSAL ENTITLED, SAY-ON- PAY. 7 VOTE ON A STOCKHOLDER ShrHoldr Against Against For PROPOSAL ENTITLED, STOCK RETENTION BY EXECUTIVES. 8 Shareholder Proposal Regarding ShrHoldr Against For Against Compensation Consultants 9 Shareholder Proposal Regarding ShrHoldr Against Against For Disclosure of Political Contributions and Expenditure Quest Diagnostics Ticker Security ID: Meeting Date Meeting Status DGX CUSIP9 74834L100 05/14/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Elect Jenne Britell Mgmt For For For 2 Elect Gail Wilensky Mgmt For For For 3 Elect John Ziegler Mgmt For For For 4 Amendment to the Employee Long- Mgmt For For For Term Incentive Plan 5 Amendment to the Long-Term Mgmt For For For Incentive Plan for Non-Employee Directors 6 Ratification of Auditor Mgmt For For For RadioShack Corporation Ticker Security ID: Meeting Date Meeting Status RSH CUSIP9 750438103 05/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Elect Frank Belatti Mgmt For For For 2 Elect Julian Day Mgmt For For For 3 Elect Daniel Feehan Mgmt For For For 4 Elect H. Eugene Lockhart Mgmt For For For 5 Elect Jack Messman Mgmt For For For 6 Elect Thomas Plaskett Mgmt For For For 7 Elect Edwina Woodbury Mgmt For For For 8 Ratification of Auditor Mgmt For For For 9 2009 Annual and Long-Term Mgmt For For For Incentive Compensation Plan 10 2009 Incentive Stock Plan Mgmt For For For Reckitt Benckiser Group plc Ticker Security ID: Meeting Date Meeting Status CINS G74079107 05/07/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For Abstain Against 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Adrian Bellamy Mgmt For Against Against 5 Elect Peter Harf Mgmt For Against Against 6 Elect André Lacroix Mgmt For Against Against 7 Appointment of Auditor Mgmt For For For 8 Authority to Set Auditor's Fees Mgmt For For For 9 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 10 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 11 Authority to Repurchase Shares Mgmt For For For 12 Authority to Set General Meeting Mgmt For Abstain Against Notice Period at 14 Days Royal Bank of Scotland Group plc (The) Ticker Security ID: Meeting Date Meeting Status CINS G76891111 11/20/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Open Offer and Placing Mgmt For For For 2 Waiver of Mandatory Takeover Mgmt For For For Requirement Royal Dutch Shell plc Ticker Security ID: Meeting Date Meeting Status CINS G7690A100 05/19/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For Against Against 3 Elect Simon Henry Mgmt For Against Against 4 Elect Lord Kerr Mgmt For Against Against 5 Elect Wim Kok Mgmt For Against Against 6 Elect Nick Land Mgmt For Against Against 7 Elect Jorma Ollila Mgmt For Against Against 8 Elect Jeroen van der Veer Mgmt For Against Against 9 Elect Hans Wijers Mgmt For Against Against 10 Appointment of Auditor Mgmt For For For 11 Authority to Set Auditor's Fees Mgmt For Against Against 12 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 13 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 14 Authority to Repurchase Shares Mgmt For For For 15 EU Political Donations Mgmt For For For RWE AG Ticker Security ID: Meeting Date Meeting Status CINS D6629K109 04/22/2009 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits/Dividends Mgmt For For For 5 Approval of the acts of the Mgmt For For For executive Board for fiscal 2008 6 Approval of the acts of the Mgmt For For For Supervisory Board for fiscal 2008 7 Appointment of Auditor Mgmt For For For 8 Appointment of Auditor for Interim Mgmt For For For Statements 9 Authority to Repurchase Shares Mgmt For For For 10 Authority to Repurchase Shares Mgmt For For For Using Equity Derivatives 11 Authority to Issue Bonds; Mgmt For For For Conditional Capital I 12 Authority to Issue Bonds; Mgmt For For For Conditional Capital II 13 Amendments to Articles Mgmt For For For 14 Amendment to Articles Mgmt For For For Salzgitter AG Ticker Security ID: Meeting Date Meeting Status CINS D80900109 05/27/2009 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits/Dividends Mgmt For For For 5 Ratification of Supervisory Board Mgmt For For For Acts 6 Ratification of Management Board Mgmt For For For Acts 7 Appointment of Auditor Mgmt For For For 8 Authority to Repurchase Shares Mgmt For For For 9 Increase in Authorized Capital Mgmt For Against Against 10 Authority to Issue Convertible Debt Mgmt For Against Against Instruments Sino-Forest Corp. Ticker Security ID: Meeting Date Meeting Status SNOFF CUSIP9 82934H101 05/25/2009 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Election of Directors (Slate) Mgmt For For For 2 Appointment of Auditor and Mgmt For For For Authority to Set Fees Société Générale Ticker Security ID: Meeting Date Meeting Status CINS F43638141 05/19/2009 Voted Meeting Type Country of Trade Annual France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Form of Dividend Payment Mgmt For For For 7 Consolidated Accounts and Reports Mgmt For For For 8 Related Party Transactions Mgmt For For For 9 Retirement Benefits (Daniel Bouton, Mgmt For For For Philippe Citerne, Didier Alix) 10 Retirement Benefits (Séverin Mgmt For For For Cabannes and Frédéric Ouéda) 11 Severance Package (Frédéric Mgmt For For For Ouéda) 12 Elect Jean Azéma Mgmt For Against Against 13 Elect Elisabeth Lulin Mgmt For Against Against 14 Ratification of the Co-option of Mgmt For For For Robert Castaigne 15 Elect Jean-Bernard Levy Mgmt For Against Against 16 Authority to Repurchase Shares Mgmt For For For 17 Adoption of New Articles Regarding Mgmt For Abstain Against Legal Disputes' Jurisdiction 18 Authority to Issue Preferred Shares Mgmt For For For 19 Amendments to Articles Regarding Mgmt For For For Share Capital 20 Authority to Issue Shares and/or Mgmt For For For Convertible Securities Under Employee Savings Plan 21 Increase to Global Ceiling on Mgmt For For For Capital Increases 22 Authority to Carry Out Formalities Mgmt For For For Sohu.com, Inc. Ticker Security ID: Meeting Date Meeting Status SOHU CUSIP9 83408W103 06/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1.1 Elect Charles Zhang Mgmt For For For 1.2 Elect Charles Huang Mgmt For For For 1.3 Elect Dave Qi Mgmt For For For 1.4 Elect Shi Wang Mgmt For For For 2 Ratification of Auditor Mgmt For For For Statoil ASA Ticker Security ID: Meeting Date Meeting Status CINS R8412T102 05/19/2009 Take No Action Meeting Type Country of Trade Annual Norway Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Opening of Meeting Mgmt For TNA N/A 4 Election of Presiding Chairman Mgmt For TNA N/A 5 Meeting Notice and Agenda Mgmt For TNA N/A 6 Voting List Mgmt For TNA N/A 7 Election of Individuals to Check Mgmt For TNA N/A Minutes 8 Accounts and Reports; Allocation of Mgmt For TNA N/A Profits/Dividends 9 Authority to Set Auditor's Fees Mgmt For TNA N/A 10 Election of Deputy Member to Mgmt For TNA N/A Corporate Assembly 11 Compensation Policy Mgmt For TNA N/A 12 Authority to Repurchase Shares for Mgmt For TNA N/A 2004 Share Savings Plan 13 Amendments to Articles Regarding Mgmt For TNA N/A Company Name 14 Shareholder Proposal Regarding ShrHoldr For TNA N/A Withdrawal from Canadian Oil Sands 15 Non-Voting Meeting Note N/A N/A TNA N/A Stone Energy Corporation Ticker Security ID: Meeting Date Meeting Status SGY CUSIP9 861642106 08/27/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Issuance of Shares Pursuant to Mgmt For For For Merger Suzuken Co., Ltd. Ticker Security ID: Meeting Date Meeting Status CINS J78454105 06/26/2009 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Amendments to Articles Mgmt For For For 3 Elect Yoshiki Bessho Mgmt For For For 4 Elect Hiroshi Ohta Mgmt For For For 5 Elect Takahito Itoh Mgmt For For For 6 Elect Nobuo Suzuki Mgmt For For For 7 Elect Hiroshi Kitao Mgmt For For For 8 Elect Kenji Katoh Mgmt For For For 9 Elect Noriyuki Okada Mgmt For For For Swire Pacific Limited Ticker Security ID: Meeting Date Meeting Status CINS Y83310105 05/14/2009 Voted Meeting Type Country of Trade Annual Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect Chrisopher Pratt Mgmt For Against Against 4 Elect Philip CHEN Nan Lok Mgmt For Against Against 5 Elect Davy HO Cho Ying Mgmt For Against Against 6 Elect James Hughes-Hallet Mgmt For Against Against 7 Elect Clement KWOK King Man Mgmt For Against Against 8 Elect Marjorie YANG Mun Tak Mgmt For Against Against 9 Elect Peter Kilgour Mgmt For Against Against 10 Elect Merlin Swire Mgmt For Against Against 11 Appointment of Auditor and Mgmt For For For Authority to Set Fees 12 Authority to Repurchase Shares Mgmt For For For 13 Authority to Issue Shares w/o Mgmt For Against Against Preemptive Rights Swiss Life Holding Ticker Security ID: Meeting Date Meeting Status CINS H7354Q135 05/07/2009 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Accounts and Reports Mgmt For TNA N/A 4 Remuneration Report Mgmt For TNA N/A 5 Reduction of Share Capital Mgmt For TNA N/A 6 Allocation of Profits/Dividends Mgmt For TNA N/A 7 Amendment to Par Value Mgmt For TNA N/A 8 Ratification of Board Acts Mgmt For TNA N/A 9 Elect Henry Peter Mgmt For TNA N/A 10 Elect Frank Schnewlin Mgmt For TNA N/A 11 Elect Carsten Maschmeyer Mgmt For TNA N/A 12 Appointment of Auditor Mgmt For TNA N/A 13 Non-Voting Meeting Note N/A N/A TNA N/A Unum Group Ticker Security ID: Meeting Date Meeting Status UNM CUSIP9 91529Y106 05/22/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Elect Pamela Godwin Mgmt For For For 2 Elect Thomas Kinser Mgmt For For For 3 Elect A.S. (Pat) MacMillan Jr. Mgmt For For For 4 Elect Edward Muhl Mgmt For For For 5 Ratification of Auditor Mgmt For For For Usinas Siderúrgicas de Minas Gerais S.A. Ticker Security ID: Meeting Date Meeting Status CINS P9632E117 03/25/2009 Voted Meeting Type Country of Trade Annual Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Non-Voting Meeting Note N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Non-Voting Agenda Item N/A N/A N/A N/A 7 Non-Voting Agenda Item N/A N/A N/A N/A 8 Non-Voting Agenda Item N/A N/A N/A N/A 9 Election of Supervisory Council; Mgmt For Against Against Fees Vallourec Ticker Security ID: Meeting Date Meeting Status CINS F95922104 06/04/2009 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Consolidated Accounts and Reports Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Form of Dividend Payment Mgmt For For For 8 Related Party Transactions Mgmt For For For 9 Severance Package (Philippe Mgmt For For For Crouzet) 10 Ratification of Co-option of Thierry Mgmt For For For Marraud 11 Ratification of Co-option of Jean- Mgmt For For For François Cirelli 12 Authority to Trade in Company Mgmt For For For Stock 13 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/ Preemptive Rights; Authority to Issue Debt Instruments 14 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/o Preemptive Rights; Authority to Issue Debt Instruments 15 Authority to Set Offering Price of Mgmt For For For Shares 16 Authority to Increase Share Mgmt For For For Issuance Limit 17 Authority to Increase Capital in Mgmt For For For Consideration for Contributions in Kind 18 Authority to Increase Capital Mgmt For For For through Capitalizations 19 Authority to Issue Debt Instruments Mgmt For For For 20 Authority to Issue Shares and/or Mgmt For For For Convertible Securities under Employee Savings Plan 21 Authority to Issue Shares and/or Mgmt For For For Convertible Securities for Overseas Employees 22 Authority to Increase Capital for Mgmt For For For Overseas Employees as an Alternative to an Employee Savings Plan 23 Authority to Grant Restricted Stock Mgmt For For For to the Group's Overseas Employees under Employee Savings Plan 24 Stock Option Plan Mgmt For For For 25 Authority to Cancel Shares and Mgmt For For For Reduce Capital Verizon Communications Inc. Ticker Security ID: Meeting Date Meeting Status VZ CUSIP9 92343V104 05/07/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Elect Richard Carrión Mgmt For For For 2 Elect M. Frances Keeth Mgmt For For For 3 Elect Robert Lane Mgmt For For For 4 Elect Sandra Moose Mgmt For For For 5 Elect Joseph Neubauer Mgmt For For For 6 Elect Donald Nicolaisen Mgmt For For For 7 Elect Thomas O'Brien Mgmt For For For 8 Elect Clarence Otis, Jr. Mgmt For For For 9 Elect Hugh Price Mgmt For For For 10 Elect Ivan Seidenberg Mgmt For For For 11 Elect John Snow Mgmt For For For 12 Elect John Stafford Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Advisory Vote on Executive Mgmt For For For Compensation 15 2009 Long-Term Incentive Plan Mgmt For For For 16 2009 Short-Term Incentive Plan Mgmt For For For 17 Shareholder Proposal Regarding ShrHoldr Against Against For Elimination of Stock Options 18 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 19 Shareholder Proposal Regarding ShrHoldr Against Against For Independent Board Chairman 20 Shareholder Proposal Regarding ShrHoldr Against Against For Cumulative Voting 21 Shareholder Proposal Regarding ShrHoldr Against Against For the Approval of Survivor Benefits (Golden Coffins) Vivendi Universal Ticker Security ID: Meeting Date Meeting Status CINS F97982106 04/30/2009 Voted Meeting Type Country of Trade Annual France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Approve the financial statements Mgmt For For For and statutory reports 5 Approve the consolidated financial Mgmt For For For statements and statutory reports 6 Allocation of Profits/Dividends Mgmt For For For 7 Grant Authority for the payment of Mgmt For For For dividends by shares 8 Approve the Auditors' special report Mgmt For For For regarding related-party transactions 9 Severance Package (Jean-Bernard Mgmt For For For Lévy) 10 Elect Mr. Maureen Chiquet as a Mgmt For Against Against Supervisory Board Member 11 Elect Mr. Christophe De Margerie Mgmt For Against Against as a Supervisory Board Member 12 Grant authority for the repurchase Mgmt For For For of up to 10% of issued share capital 13 Authority to Cancel Shares and Mgmt For For For Reduce Capital 14 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/ Preemptive Rights 15 Authority to Issue Shares and/or Mgmt For Against Against Convertible Securities w/out Preemptive Rights 16 Authority to Increase Share Mgmt For For For Issuance Limit 17 Authority to Increase Capital in Mgmt For For For Consideration for Contributions in Kind 18 Approve the Employees Stock Mgmt For For For Option Plan 19 Authority to Increase Capital for Mgmt For For For Overseas Employees' Benefits 20 Authority to Increase Capital Mgmt For For For through Capitalizations 21 Grant authority for the filing of Mgmt For For For required documents/other formalities voestalpine AG Ticker Security ID: Meeting Date Meeting Status CINS A9101Y103 07/02/2008 Take No Action Meeting Type Country of Trade Annual Austria Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Receive the annual report Mgmt For TNA N/A 2 Approve to allocation of the net Mgmt For TNA N/A income 3 Approve the actions of the Board of Mgmt For TNA N/A Directors 4 Approve the actions of the Mgmt For TNA N/A Supervisory Board 5 Elect the Auditors Mgmt For TNA N/A 6 Authority to Repurchase Shares Mgmt For TNA N/A 7 Authority to Issue Repurchased Mgmt For TNA N/A Shares 8 Authority to Cancel Shares and Mgmt For TNA N/A Reduce Capital Zurich Financial Services Ticker Security ID: Meeting Date Meeting Status CINS H9870Y105 04/02/2009 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Accounts and Reports Mgmt For TNA N/A 4 Allocation of Profits/Dividends Mgmt For TNA N/A 5 Ratification of Board and Mgmt For TNA N/A Management Acts 6 Increase in Authorized Capital Mgmt For TNA N/A 7 Authority to Issue Convertible Debt Mgmt For TNA N/A Instruments 8 Approve to change the Company Mgmt For TNA N/A name 9 Re-elect Mr. Thomas Escher to the Mgmt For TNA N/A Board of Director 10 Re-elect Mr. Don Nicolaisen to the Mgmt For TNA N/A Board of Director 11 Re-elect Mr. Philippe Pidoux to the Mgmt For TNA N/A Board of Director 12 Re-elect Mr. Vernon Sankey to the Mgmt For TNA N/A Board of Director 13 Re-elect PricewaterhouseCoopers Mgmt For TNA N/A as the Auditors 14 Non-Voting Meeting Note N/A N/A TNA N/A Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain. Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam Global Equity Fund Name: Charles E. Porter By: /s/ Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 3, 2009
